oe

Case 1:20-cv-12234 Document1 Filed 12/16/20 Page 1 of 15

AO 241
(Rev. 01/15)

Page 2

PETITION UNDER 28 U.S.C. § 2254 FOR WRIT OF
HABEAS CORPUS BY A PERSON IN STATE CUSTODY

 

United States District Court

 

District: Massachusetts

 

Name (under which you were convicted):

James Norris

Docket or Case No.:

 

 

Place of Confinement :
MCI-Norfilk

Prisoner No.:

W-701221

 

 

Petitioner (include the name under which you were convicted)
James Norris

Respondent (authorized person having custody of petitioner)
Nelson Alves, as the Superintendant of MCI-Norfolk

 

 

The Attorney General of the State of: Massachusetts

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PETITION
1. (a) Name and location of court that entered the judgment of conviction you are challenging: >
Oe. ons
Hampden Superiour Court, 50 State St, Springfield, MA 01102 w “ Bos a
OF
aH Oy aNd
on oe fit
Tl--1 ri oy}
. . ZO cz
(b) Criminal docket or case number (if you know): 0078CR00477 PO x =z
2. (a) Date of the judgment of conviction (if you know): 11/07/2001 a nO QO
(b) Date of sentencing: 11/07/2001
3. Length of sentence: _ Life without parole
4. In this case, were you convicted on more than one count or of more than one crime? © Yes d No
5. Identify all crimes of which you were convicted and sentenced in this case:
Murder |, Life without parole
6. (a) What was your plea? (Check one)
d (1) Not guilty 0 @) Nolo contendere (no contest)

O (2) Guilty

o

(4)

Insanity plea
a

Case 1:20-cv-12234 Document1 Filed 12/16/20 Page 2 of 15

 

 

 

 

 

 

AQ 241 Page 3
(Rev. 01/15)
(b) If you entered a guilty plea to one count or charge and a not guilty plea to another count or charge, what did
you plead guilty to and what did you plead not guilty to? n/a
(c) If you went to trial, what kind of trial did you have? (Check one)
of Jury © Judge only
7. Did you testify at a pretrial hearing, trial, or a post-trial hearing?
@ Yes O No
8. Did you appeal from the judgment of conviction?
S Yes O No
9. If you did appeal, answer the following:

(a) Name of court: Supreme Judicial Court (SJC)
(b) Docket or case number (if you know): SJC-08998

 

{c) Result: Affirmed

 

(d) Date of result (if you know): 12/20/2019

 

(e) Citation to the case (if you know): Commonwealth v. Norris, 483 Mass. 681 (2019).

 

(f) Grounds raised: Ineffective assistance of counsel, admission of irrelevant evidence, directed verdict,

 

distruction of exculpatory evidence, judge bias (prior representation of witness), fair tria and due

 

process, 33E relief

 

 

 

 

 

(g) Did you seek further review by a higher state court? O Yes O No
If yes, answer the following:

(1) Name of court: n/a

 

(2) Docket or case number (if you know): nia

 

(3) Result: n/a

 

 

{4) Date of result (if you know):

 
Case 1:20-cv-12234 Document1 Filed 12/16/20 Page 3 of 15

 

 

 

 

 

AO 241 Page 4
(Rev. 01/15)
(5) Citation to the case (if you know): nla
(6) Grounds raised: n/a
(h) Did you file a petition for certiorari in the United States Supreme Court? O Yes ad No

If yes, answer the following:

(1) Docket or case number (if you know):

 

(2) Result:

 

 

(3) Date of result (if you know):

 

(4) Citation to the case (if you know):

 

10. Other than the direct appeals listed above, have you previously filed any other petitions, applications, or motions
concerning this judgment of conviction in any state court? o& Yes O No

11. If your answer to Question 10 was "Yes," give the following information:
(a) (1) Name of court: Supreme Judicial Court remanded to Hampden Superior Court

 

(2) Docket or case number (if you know): SJC-08990; 0079CR00477
(3) Date of filing (if you know): 11/17/0203

 

 

(4) Nature of the proceeding: Motion for new trial

 

(5) Grounds raised: Ineffective assistance; newly discovered evidence, actual innocence.

 

 

N.B. A motion to reconsider this motion was filed on or about 05/31/2005. That motion was

 

allowed as to DNA testing if the defendant paid for it. The denial was appealed from.

 

 

 

 

 

 

 

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?
Yes & No
(7) Result. Denied

 

(8) Date of result (if you know): 05/19/2005

 
Case 1:20-cv-12234 Document1 Filed 12/16/20 Page 4 of 15

AO 241 Page 5
(Rey. 01/15)

(b) If you filed any second petition, application, or motion, give the same information:

(1) Name of coust: Supreme Judicial Court remanded to Hampden Superior Court

 

(2) Docket or case number (if you know): SJC-08990; 0078CR00477

 

(3) Date of filing (if you know): 06/26/2016

 

(4) Nature of the proceeding: Motion for new trial

 

(5) Grounds raised: Ineffective assistance

 

 

 

 

 

 

 

 

 

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?
& Yes 0 No
(7) Result: Denied

 

(8) Date of result (if you know): 05/18/2018

 

(c) If you filed any third petition, application, or motion, give the same information:

(1) Name of court:

 

(2) Docket or case number (if you know):

 

(3) Date of filing (if you know):

 

(4) Nature of the proceeding:

 

(5) Grounds raised:

 

 

 

 

 

 

 

 

 

 
AO 241
(Rev. 01/15)

12.

Case 1:20-cv-12234 Document1 Filed 12/16/20 Page 5of15

Page 6

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?
O Yes OQ No
(7) Result:

 

(8) Date of result (if you know):

 

(d) Did you appeal to the highest state court having jurisdiction over the action taken on your petition, application,
or motion?

(1) First petition:  @ Yes O No

(2) Second petition: df Yes O No

(3) Third petition: O Yes O No
(e) If you did not appeal to the highest state court having jurisdiction, explain why you did not:

n/a

 

For this petition, state every ground on which you claim that you are being held in violation of the Constitution,
laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the facts
supporting each ground.

CAUTION: To proceed in the federal court, you must ordinarily first exhaust (use up) your available
state-court remedies on each ground on which you request action by the federal court. Also, if you fail to set
forth all the grounds in this petition, you may be barred from presenting additional grounds at a later date.

GROUND ONE: Ineffective assistance of counsel

 

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

See attached.

 

 

 

 

 

 

(b) If you did not exhaust your state remedies on Ground One, explain why:

nia

 

 

 

 

 

 
Case 1:20-cv-12234 Document1 Filed 12/16/20 Page 6 of 15

AQ 241 Page 7
(Rev. 01/15)

(c) Direct Appeal of Ground One:
(1) If you appealed from the judgment of conviction, did you raise this issue? & Yes O No

(2) If you did not raise this issue in your direct appeal, explain why:

 

 

 

(d) Post-Conviction Proceedings:

(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
& Yes O No
(2) If your answer to Question (d)(1) is "Yes," state:

Type of motion or petition: Motion for a new trial

 

Name and location of the court where the motion or petition was filed: | Supreme Judicial Court remanded to

 

Hampden Superior Court
Docket or case number (if you know): SJC-08990; 0079CR0047
Date of the court's decision: 05/22/2018

 

 

 

 

 

Result (attach a copy of the court's opinion or order, if available): Denied. See also petition denied
05/19/2005

(3) Did you receive a hearing on your motion or petition? @& Yes O No

(4) Did you appeal from the denial of your motion or petition? wf Yes O No

(5) If your answer to Question (d)}(4) is "Yes," did you raise this issue in the appeal? of Yes O No
(6) If your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was filed: Supreme Judicial Court, John Adams

 

Courthouse, Pemberton Square, Boston, MA 02108

 

Docket or case number (if you know): SJC-08990; 0079CR0047

 

Date of the court's decision: 12/20/2019

 

Result (attach a copy of the court's opinion or order, if available): Affirmed.

 

 

 

(7) If your answer to Question (d)(4) or Question (d)}(5) is "No," explain why you did not raise this issue:

nia

 

 

 

 
ry

Case 1:20-cv-12234 Document1 Filed 12/16/20 Page 7 of 15
AQ 241 Page 8
(Rev. 01/15)
(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you have
used to exhaust your state remedies on Ground One: _| filed two motions for a new trial, a motion to reconsider and
DNA testing, and motions for funds. | sought funds from my family to press the motions when the court denied
me funds.

GROUND TWO:

 

 

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

 

 

 

 

 

 

 

 

(b)} If you did not exhaust your state remedies on Ground Two, explain why:

 

 

 

 

(c) Direct Appeal of Ground Two:
(1) If you appealed from the judgment of conviction, did you raise this issue? O Yes O No

(2) If you did not raise this issue in your direct appeal, explain why:

 

 

 

(d) Post-Conviction Proceedings:
(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
O Yes O No
(2) If your answer to Question (d)(1) is "Yes," state:

Type of motion or petition:

 

Name and location of the court where the motion or petition was filed:

 

 

 

Docket or case number (if you know):

 

Date of the court's decision:

 
Case 1:20-cv-12234 Document1 Filed 12/16/20 Page 8 of 15

ie

A0241 Page 9
(Rev. 01/15)

Result (attach a copy of the court's opinion or order, if available):

 

 

 

(3) Did you receive a hearing on your motion or petition? OG Yes GO No
(4) Did you appeal from the denial of your motion or petition? O Yes O No
(5) If your answer to Question (d)(4) is “Yes,” did you raise this issue in the appeal? OF Yes O No
(6) If your answer to Question (d)(4) is “Yes," state:

Name and location of the court where the appeal was filed:

 

 

Docket or case number (if you know):

 

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

 

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

 

 

 

 

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

have used to exhaust your state remedies on Ground Two :

 

 

 

 

GROUND THREE:

 

 

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

 

 

 

 

 

 

 
Case 1:20-cv-12234 Document1 Filed 12/16/20 Page 9 of 15

AO 241
(Rev. O1/15)

(b) If you did not exhaust your state remedies on Ground Three, explain why:

Page 10

 

 

 

 

 

(c) Direct Appeal of Ground Three:
(1) If you appealed from the judgment of conviction, did you raise this issue?

(2) If you did not raise this issue in your direct appeal, explain why:

O Yes C1 No

 

 

 

(d) Post-Conviction Proceedings:

(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?

O Yes O No
(2) If your answer to Question (d){1) is "Yes," state:

Type of motion or petition:

 

Name and location of the court where the motion or petition was filed:

 

 

Docket or case number (if you know):

 

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

 

(3) Did you receive a hearing on your motion or petition?

(4) Did you appeal from the denial of your motion or petition?

(5) If your answer to Question (d)(4) is “Yes," did you raise this issue in the appeal?
(6) If your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was filed:

O Yes 0} No
O Yes GO No
O Yes O No

 

 

Docket or case number (if you know):

 

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

 

 
me

Case 1:20-cv-12234 Document1 Filed 12/16/20 Page 10 of 15

 

 

 

 

 

 

AO 241 Page 11
(Rev. 01/15)
(7) If your answer to Question (d)(4) or Question (d)(5) is “No," explain why you did not raise this issue:
(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you
have used to exhaust your state remedies on Ground Three:
GROUND FOUR:

 

 

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

 

 

 

 

 

 

 

(b) If you did not exhaust your state remedies on Ground Four, explain why:

 

 

 

 

 

(c)

(d)

Direct Appeal of Ground Four:
(1) If you appealed from the judgment of conviction, did you raise this issue? O Yes O No

(2) If you did not raise this issue in your direct appeal, explain why:

 

 

 

Post-Conviction Proceedings:

(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
O Yes O No

(2) If your answer to Question (d)(1) is "Yes," state:

Type of motion or petition:

 
Case 1:20-cv-12234 Document1 Filed 12/16/20 Page 11 of 15

AQ 241 Page 12
(Rev. 01/15)

Name and location of the court where the motion or petition was filed:

 

 

Docket or case number (if you know):

 

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

 

(3) Did you receive a hearing on your motion or petition? O Yes O No
(4) Did you appeal from the denial of your motion or petition? O Yes O No
(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? O Yes O No
(6) If your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was filed:

 

 

Docket or case number (if you know):

 

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

 

 

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

 

 

 

 

 

 

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

have used to exhaust your state remedies on Ground Four:

 

 

 

 

 

 

 
AO241
(Rev. 01/15)

13.

14.

15.

Case 1:20-cv-12234 Document1 Filed 12/16/20 Page 12 of 15

Page 13

Please answer these additional questions about the petition you are filing:

(a) Have all grounds for relief that you have raised in this petition been presented to the highest state court
having jurisdiction? &W Yes O No
If your answer is "No," state which grounds have not been so presented and give your reason(s) for not

presenting them: n/a

 

 

 

(b) Is there any ground in this petition that has not been presented in some state or federal court? Ifso, which

ground or grounds have not been presented, and state your reasons for not presenting them:

 

 

 

Have you previously filed any type of petition, application, or motion in a federal court regarding the conviction
that you challenge in this petition? O Yes @ No

If "Yes," state the name and location of the court, the docket or case number, the type of proceeding, the issues
raised, the date of the court's decision, and the result for each petition, application, or motion filed. Attach a copy

of any court opinion or order, ifavailable. n/a

 

 

 

 

 

 

 

 

Do you have any petition or appeal now pending (filed and not decided yet) in any court, either state or federal, for
the judgment you are challenging? Ol Yes S No
If "Yes," state the name and location of the court, the docket or case number, the type of proceeding, and the issues

raised. n/a

 

 

 

 

 

 
AO241
(Rev. 01/15)

16.

17.

18.

Case 1:20-cv-12234 Document1 Filed 12/16/20 Page 13 of 15
Page 14

Give the name and address, if you know, of each attorney who represented you in the following stages of the
judgment you are challenging: .
(a) At preliminary hearing: Donald Frank, 95 State St # 725, Chicopee, MA 01013

 

(b) At arraignment and plea: Donald Frank, 95 State St # 725, Chicopee, MA 01013

 

(c) At trial: Donald Frank, 95 State St # 725, Chicopee, MA 01013

 

(d) Atsentencing: Donald Frank, 95 State St # 725, Chicopee, MA 01013

 

 

(e) On appeal: David H Erickson, 481 Great Road Suite 14, Acton, MA 01720

 

(f) In any post-conviction proceeding: David H Erickson, 481 Great Road Suite 14, Acton, MA 01720

 

 

(g) On appeal from any ruling against you in a post-conviction proceeding: David H Erickson, 481 Great Road

 

Suite 14, Acton, MA 01720

 

Do you have any future sentence to serve after you complete the sentence for the judgment that you are
challenging? O Yes @& No
(a) If so, give name and location of court that imposed the other sentence you will serve in the future:

na/

 

(b) Give the date the other sentence was imposed:

 

(c) Give the length of the other sentence:

 

(d) Have you filed, or do you plan to file, any petition that challenges the judgment or sentence to be served in the
future? O Yes O No
TIMELINESS OF PETITION: If your judgment of conviction became final over one year ago, you must explain

why the one-year statute of limitations as contained in 28 U.S.C. § 2244(d) does not bar your petition.*

n/a

 

 

 

 

 

 
Case 1:20-cv-12234 Document1 Filed 12/16/20 Page 14 of 15

AO 241 Page 15

(Rev. 01/15)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* The Antiterrorism and Effective Death Penalty Act of 1996 ("AEDPA") as contained in 28 U.S.C. § 2244(d) provides in

part that:

qd) A one-year period of limitation shall apply to an application for a writ of habeas corpus by a person in
custody pursuant to the judgment of a State court. The limitation period shall run from the latest of -

(A) the date on which the judgment became final by the conclusion of direct review or the expiration
of the time for seeking such review;

(B) the date on which the impediment to filing an application created by State action in violation of
the Constitution or laws of the United States is removed, if the applicant was prevented from
filing by such state action;

(C) the date on which the constitutional right asserted was initially recognized by the Supreme Court,
if the right has been newly recognized by the Supreme Court and made retroactively applicable to
cases on collateral review; or

(D) the date on which the factual predicate of the claim or claims presented could have been
discovered through the exercise of due diligence.
Case 1:20-cv-12234 Document1 Filed 12/16/20 Page 15 of 15

AO 241 Page 16
(Rev. 01/15)

(2) The time during which a properly filed application for State post-conviction or other collateral review with
respect to the pertinent judgment or claim is pending shall not be counted toward any period of limitation
under this subsection.

Therefore, petitioner asks that the Court grant the following relief: release me and order that the indictment be

dismissed or that a new trial be held

 

or any other relief to which petitioner may be entitled.

 

Signature of Attorney (if any)

I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct and that this Petition for

Writ of Habeas Corpus was placed in the prison mailing system on 12) (3 | 20 (month, date, year).
Executed (signed) on L2/ 1>/ 20 (date).

 

J LLY
(/ Signature of Petitioner

If the person signing is not petitioner, state relationship to petitioner and explain why petitioner is not signing this petition.

 

 

 

 
